Title: To Thomas Jefferson from Joel Barlow, 6 September 1808
From: Barlow, Joel
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Kalorama 6 Sepr. 1808
                  
                  The state of Mrs. Barlow’s health obliged her & myself to go the Philadelphia soon after the date of my last letter, from whence we returned only last evening. So that till then I did not recieve yours of the 5th. Aug.—I propose now to set off on my visit to you in 3 or 4 days. But I shall be obliged to come alone. My wife regrets very much that she cannot accompany me on a tour in which she had promised herself so much pleasure. Mrs. Blackden too regrets that she cannot avail herself of your kind invitation, being about to return to New York.—So I am left to travel alone. They both join me in best respects to yourself & Mrs. Randolph.—your obt.
                  
                     Joel Barlow 
                     
                  
               